PaekeR, J.
It is stated in appellants’ brief that case numbered A-7842 was dismissed by judgment of nonsuit entered prior to the hearing on defendants’ plea in abatement. In the oral argument before us counsel for defendants admitted that such statement in appellants’ brief is correct. This being true the trial court should have overruled the plea in abatement, because case numbered A-7842 was no longer pending. Wallace v. Johnson, 251 N.C. 11, 110 S.E. 2d 488.
The judgment below is
Reversed.
MooRE, J., took no part in the consideration and decision of this case.
HiggiNS, J., not sitting.